Citation Nr: 1809503	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-12 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes) with erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Army from February 1963 to January 1966, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In January 2018, the Veteran's representative waived the right to have the agency of original jurisdiction (AOJ) review additional evidence received at the Board following the July 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

Throughout the appeal period, the Veteran's diabetes with erectile dysfunction did not require regulation of activities and a penile deformity was not demonstrated.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for diabetes with erectile dysfunction are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an increased rating for diabetes.  He filed a claim for an increased rating for this disability in May 2012, which begins the period of appellate review now before the Board (plus consideration of the one-year look back period prior to the filing of that claim).  See Gaston v.  Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  This disability has been assigned a 20 percent rating throughout the entire appeal period.  

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's diabetes is evaluated under the criteria found at 38 C.F.R. § 4.119, DC 7913.  A 20 percent evaluation is assigned for diabetes mellitus that requires insulin and restricted diet or oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is appropriate for diabetes mellitus that requires insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least one or 2 hospitalizations per year or twice a month visits to a diabetes care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is applicable for diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

NOTE (1): Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  

"Regulation of activities," as required to support a 40 percent rating, means that it is medically necessary for the claimant to avoid strenuous activities, both occupational and recreational.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to support this criterion of regulation of activities.  Id.  Prescribed or voluntary exercise also does not satisfy the regulation-of-activities criterion.  VBA Manual M21-1, III.iv.4.F.1.e. Information on Regulation of Activities.   

The plain language of DC 7913, where reciting the criterion "[r]equiring insulin" for each of the 20 percent and 40 percent ratings, clearly requires that the veteran is administered insulin.  The code does not authorize a 40 percent rating premised on the administration of another medical compound or pharmaceutical agent than the substance insulin.  Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013).

The enumerated elements of DC 7913 required for a 40 percent rating are part of a structured scheme of specific, successive, cumulative (conjunctive) criteria for establishing a disability rating: each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Therefore, a 40 percent rating is not assignable under DC 7913 if the Veteran meets all the 20 percent criteria, but only 2 of the 3 criteria at the 40 percent level.  Id. at 1178.

The evidence shows that throughout the appeal period, the Veteran's diabetes has not manifested in regulations of activities.  

The Veteran underwent a VA examination in July 2012.  The July 2012 VA examiner noted that the Veteran's diabetes was currently treated with an oral hypoglycemic and insulin, requiring more than 1 injection per day.  The examiner indicated that he did not require regulation of activities as part of medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia for less than 2 times per month.  However, he did not have any episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months that required hospitalization.  The examiner noted that he did not have progressive unintentional weight loss and loss of strength attributable to diabetes.  Complications of his diabetes included erectile dysfunction.  The examiner found that the Veteran's constant fatigue would impact his ability to work.  

A July 2014 VA examiner noted that the Veteran's diabetes was currently treated with a restricted diet, an oral hypoglycemic and insulin, requiring more than 1 injection per day.  The examiner indicated that he did not require regulation of activities as part of medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia for less than 2 times per month.  However, he did not have any episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months that required hospitalization.  The examiner noted that he did not have progressive unintentional weight loss and loss of strength attributable to diabetes.  Complications of his diabetes included diabetic peripheral neuropathy, erectile dysfunction, voiding dysfunction, and bilateral cataracts.  The examiner found that the Veteran's decreased stamina and energy would impact his ability to work. 

In a June 2014 written statement, the Veteran reported that he was "placed on rest, diet, and exercise for a long time."  See also March 2014 VA Form 9.  His VA treatment records include diet, exercise, and weight loss counseling.  See January 2014 VA treatment record.  Calorie reduction, daily physical activity, and cessation of smoking have been encouraged.  The Board again notes that prescribed or voluntary exercise does not satisfy the regulation-of-activities criterion for an increased rating.  See VBA Manual M21-1, III.iv.4.F.1.e.   

A November 2016 examiner indicated that the Veteran's medical treatment consisted of a restricted diet, an oral hypoglycemic agent, and the requirement of more than one insulin injection per day.  The examiner indicated that he did not require regulation of activities as part of medical management of his diabetes.  He visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia for less than 2 times per month.  However, he did not have any episodes of ketoacidosis or hypoglycemic reactions in the prior 12 months that required hospitalization.  The examiner noted that he did not have progressive unintentional weight loss and loss of strength attributable to diabetes.  Complications of his diabetes included diabetic peripheral neuropathy of the bilateral lower extremities and erectile dysfunction.  The examiner found that his diabetes did not impact his ability to work.  

The preponderance of the evidence reflects that the Veteran's diabetes does not require regulation of activities as that term is defined in the applicable regulation and a schedular rating higher than 20 percent is therefore not warranted at any point during the appeal period.  In other words, there is no medical evidence that occupational and recreational activities have been restricted (avoidance of strenuous occupational and recreational activities) due to the Veteran's diabetes.  Moreover, as regulation of activities is required for higher ratings of 60 and 100 percent under Diagnostic Code 7913, those higher ratings are not warranted as well.

Additionally, as noted above, the rating schedule provides that noncompensable complications of diabetes will not be evaluated separately but will be included in the disability rating assigned for service-connected diabetes mellitus because they are considered part of the diabetic process.  See 38 C.F.R. § 4.119, DC 7913, Note (1).

The evidence of record indicates that the noncompensable complications of diabetes in this case include bilateral cataracts and erectile dysfunction. 

Cataracts are rated under impairment of central visual acuity.  A noncompensable rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/40.  A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/40; (2) when vision in both eyes is correctable to 20/50; (3) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or, (4) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79.

A September 2012 VA examination report reveals that the Veteran's corrected visual acuity in both eyes was not worse than 20/40 for distant vision.  See also July 2016 VA treatment record.  Further, there is no evidence of any incapacitating episodes during the appeal period.  Accordingly, the criteria for a compensable rating under DC 6027 have not been met. 

The Veteran's erectile dysfunction is also rated as non-compensable.  Under Diagnostic Code 7522, a compensable rating for erectile dysfunction requires a physical deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b.  

The Veteran asserts that he has penile deformity with loss of power not acknowledged but reported to the VA examiners, warranting a 20 percent rating.  See December 2017 Appellant Brief.  Further, in his representative's March 2016 written statement, he contends that a compensable rating is warranted as the Veteran cannot penetrate due to the service-connected erectile dysfunction.  

In the July 2014 VA examination, it was noted that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation with and without medication.  His penis was not examined per his request.  In the November 2016 VA examination, it was again noted that the Veteran was unable to achieve an erection sufficient for penetration and ejaculation without mediation.  He reported that he had not used medication for treatment of his erectile dysfunction.  The Veteran's penis, testes, epididymis, and prostate were not examined by the examiner; however, the Veteran reported a normal anatomy with no penile deformity or abnormality.  

While, the Veteran's penis was not objectively examined at any time during the appeal period per his request, he specified during the November 2016 examination that he had a normal anatomy with no penile deformity or abnormality.  The Board also finds that the Veteran's report of a normal anatomy with no penile deformity or abnormality to the November 2016 examiner is a declaration against interest, and hence is of greater credibility than his statements made for pecuniary gain.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  Further, the Veteran's VA treatment records do not include a finding of penile deformity.  In light of the totality of the evidence, the Board affords more probative value to the Veteran's statements made during the November 2016 VA examination reporting normal anatomy with no penile deformity or abnormality.  

Thus, the evidence reflects that throughout the appeal period that although the Veteran experiences loss of erectile power, there is no deformity of the penis.  As no penile deformity has been shown, a separate compensable rating for erectile dysfunction under DC 7522 is not warranted at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.31, 4.115b, DC 7522.  It is noted that the Veteran has been granted entitlement to special monthly compensation based on the loss of use of a creative organ.  38 U.S.C. § 1114(k); 38 C.F.R. § 3.350(a).

Based on the foregoing, the Veteran's diabetic cataracts and erectile dysfunction are non-compensable and thus, appropriately rated as part of the diabetic process.
 
There are otherwise no complications of diabetes that have not already been recognized.  The Veteran is separately service-connected for urinary frequency, hypertension, and peripheral neuropathy of the right lower extremity and left lower extremity, all as secondary to diabetes.  These disabilities have been assigned compensable ratings.  Thus, the secondary disabilities, which have been separately addressed, are not currently within the scope of this appeal.  

The Board acknowledges that in advancing this appeal, the Veteran believes that his diabetes is more severe than the assigned disability rating reflects.  However, the VA examination reports offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplate the Veteran's descriptions of his symptoms. 

The preponderance of the evidence weighs against the claim and a rating in excess of 20 percent is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has considered whether entitlement to a total disability rating based on unemployability (TDIU) has been raised by the evidence of record.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  While the evidence shows that the Veteran has retired during the appeal period, he has not alleged that he retired or is unemployed as a result of his service-connected diabetes.  See July 2015 and March 2017 VA treatment records.  Moreover, while some of the VA examiners noted that the symptoms of the Veteran's diabetes impacted his ability to work, none of the examiner's opined that the diabetes precluded employment.  Thus, the Board finds that the issue of entitlement to a TDIU has not been raised by the record.  There are no additional expressly or reasonably raised issues presented on the record.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with erectile dysfunction is denied. 



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


